DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, and 7-22 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a three-dimensional information processing method, comprising: obtaining, via a communication channel, map data that includes first three-dimensional position information, generating second three-dimensional position information from information detected by a sensor, when the first three-dimensional position information is judged to not have been obtained via the channel, (i) obtaining, via the channel, third three-dimensional position information having a narrower range than a range of the first three-dimensional information and (ii) estimating a location of a mobile object having the sensor using the second three-dimensional information and the third three-dimensional information, as recited in Claim 1. 
Additionally, the prior art fails to teach, disclose, or suggest, either alone or in combination, a three-dimensional information processing method, comprising: a three-dimensional information processing method, comprising: obtaining, via a communication channel, map data that includes first three-dimensional position information, generating second three-dimensional position information from information detected by a sensor, predicting whether the mobile object will enter an area in which the first three-dimensional information is more difficult to obtain via the channel while a mobile object is in the area than while the mobile object is not in the area, when it is predicted that the mobile object will enter the area in which the first three-dimensional position information is more difficult 
Furthermore, the prior art fails to teach, disclose, or suggest, either alone or in combination, a three-dimensional information processing method, comprising: obtaining, via a communication channel, map data that includes first three-dimensional position information, generating second three-dimensional position information from information detected by a sensor, when the first information is judged to have been obtained via the channel, estimating a location of a mobile object having the sensor using the first information and the second information, and when the first information is judged to not have been obtained via the channel, (i) obtaining, via the channel, map data including two-dimensional position information and (ii) estimating the location of the mobile object using the two-dimensional information and the second information, as recited in Claim 7.
Claim 15 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those discussed above with respect to Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833